Citation Nr: 1731119	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-11 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of each hip.

2.  Entitlement to service connection for degenerative arthritis of each knee.  

3.  Entitlement to service connection for a bilateral foot disorder. 

4.  Entitlement to service connection for a bilateral shoulder disorder. 

5.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS). 

6.  Entitlement to service connection for a cervical spine disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Appellant served on a period of active duty for training (ACDUTRA) from September 1981 to March 1982; thereafter she served in the Mississippi Army National Guard until retiring in November 2005.  

This matter came before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of an electronic record. 

The Appellant testified at a hearing in March 2015 before the undersigned Veterans Law Judge (VLJ) sitting at the RO (commonly called a travel Board hearing).  A transcript thereof is contained within VBMS.  

The Board remanded this case in June 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service

The appellant is not service-connected for any disability.  Although service treatment records (SRTs) of her ACDUTRA in 1981 and 1982 show treatment for a February 1982 left ankle sprain, they are negative for the disabilities for which service connection is claimed.  More to the point, she contends that the claimed disabilities were incurred as the result of injuries during a period of either ACDUTRA or a period of inactive duty training (INACDUTRA).  

The Appellant's clinical history during her service in the Mississippi Army National Guard was set forth in the June 2015 Board remand and will not be repeated.  

At the travel Board hearing the Appellant testified that her bilateral CTS was incurred during active duty and during unspecified training in the Mississippi Army National Guard due to duties involving shipping and receiving as well as typing at a computer.  She testified that the other claimed disabilities were incurred as the result of injures during a period of training (but did not specify whether such were periods of ACDUTRA or INACDUTRA).  She testified that her claimed disorders (other than bilateral CTS) were due to having step in a hole while in the field during training or from having fallen or been pushed off the back of a truck on one or two occasions.  These events occurred while in the field at Camp Shelby (but, again, she did not specify when, i.e., the dates, the injuries occurred or whether she was on ACDUTRA or INACDUTRA).  

When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the Appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA; or for INACDUTRA, there must be some evidence that the appellant became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.; see also 38 U.S.C.A. § 101(2, (24); 38 C.F.R. § 3.1(d), 3.6. 

No presumptions attach (including soundness, aggravation, or presumptive diseases under service connection) unless "veteran" status is attained (although, some presumptions will not apply to periods of ACDUTRA and INACDUTRA).  In establishing "veteran" status based on aggravation during ACDUTRA, although an active duty for training claimant is not required to show that his active duty for training proximately caused the worsening of his preexisting disability, the definition of aggravation set forth in 38 U.S.C.A. § 1153 and incorporated by 38 U.S.C.A. § 101 (24)(B) does require that an active duty for training claimant establish that there is a causal relationship between the worsening of the claimant's preexisting condition and his active duty for training.  Donnellan v. Shinseki, 24 Vet. App. 167, 173 (2010).  The causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service.  Id. at 173-74.  "Aggravated in the line of duty" as its used in 38 U.S.C.A. § 101(24)(B) means that in order for a claimant to establish his status as a "veteran" under 38 U.S.C.A. § 101(24)(B), he must demonstrate that he experienced a permanent increase in disability beyond the natural progress of that disease or injury during his period of active duty for training.  Id. at 174.  

In sum, the Appellant is informed that mere treatment which is coincident with her many years in the Mississippi Army National Guard is an insufficient basis upon which to award service connection.  Rather, she must have chronic residuals of injury or injuries incurred or aggravated during a specific period of ACDUTRA or disease, such as arthritis, incurred or aggravated during ACDUTRA, e.g., arthritis; or, chronic residuals of injury or injuries incurred or aggravated during a specific period of INACDUTRA but service connection is not warranted for disease, such as arthritis, incurred or aggravated during INACDUTRA.  

In the 2015 remand it was noted that given the above constrictions to granting service connection, the character of the Appellant's National Guard service had to be established.  Although the RO obtained some documentation regarding the Appellant's service, the RO did not obtain documentation of the particular dates during which the Appellant served on ACDUTRA and INACDUTRA while with the National Guard.  This was relevant because service treatment records (STRS) and service personnel records showed treatment for the claimed disabilities.  The Retirement Points History Statement did not provide adequate information of the inclusive dates of ACDUTRA and INACDUTRA involved and only references periods in the 1980s.  Without knowing the periods in which the Appellant served on ACDUTRA and INACDUTRA, a determination could not be made as to whether the claimed disabilities were incurred or aggravated during a period of ACDUTRA or INACDUTRA.  Accordingly, information regarding the character of the Appellant's service had to be obtained.  

Thus, on remand it was requested that official channels be contacted to verify the Appellant's periods of ACDUTRA and INACDUTRA with the Mississippi Army National Guard; observing that reports of retirement points were not helpful in this regards but, rather, the actual dates of service were needed.  

The case has now been returned to the Board.  However, the Appellant's periods of ACDUTRA and INACDUTRA have still not been verified.  

The Appeals Management Center (AMC) took several steps in attempting to obtain verification of the appellant's dates of ACDUTRA and INACDUTRA.  Requests were made in November 2015 and again in December 2015 to the Defense Finance and Accounting Service (DFAS) for pay records information. 

A request in December 2015 for complete medical and dental records and entire personnel file at the National Personnel Records Center (NPRC) as to active duty from September 1981 to March 1982.  

A December 4, 2015 letter to the appellant requested that she specify when her injury(ies) or disease(s) occurred (limited to the month/year), the complete unit to which she was assigned to at the time of the incident (down to company level), and the type of training (ADT/IDT) she was conducting at the time of the event.  Significantly, she was informed that DFAS could not conduct a search of stored paper records, without this requested information. 

However, the appellant has not responded by providing the requested information.  In this regard, the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist a claimant, not a duty to prove a claim while the claimant remains passive); accord Wood v. Derwinski, 1 Vet. App. 190 (1991).  

A December 16, 2015, Report of Contact, VA Form 27-0820, shows that the DFAS had found and forwarded all records associated with the appellant.  These records reflect information as to Leave and Earnings Statements (LESs) for the period, as requested, from September 1981 to March 1982.  However, this is the period of ACDUTRA which has already been verified.  There was no verification of any subsequent period(s) of ACDUTRA or INACDUTRA with the Mississippi Army National Guard.  

In short, no additional information has been obtained to verify any period of ACDUTRA or INACDUTRA since March 1982 until the appellant retired from the Mississippi Army National Guard in November 2005.  

The Supplemental Statement of the Case (SSOC) continued the denial of these multiple claims for service connection on the basis that there was no evidence linking them to her "active duty" from September 1981 to March 1982.  However, the Board notes that this period of service was not active duty but a period of ACDUTRA.  

In any event, the appellant's periods of ACDUTRA and INACDUTRA in the Mississippi Army National Guard since March 1982 have still not been verified.  

As noted in the 2015 Board remand, verification of these periods of service is vital.  A previous remand confers on the claimant, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Accordingly, the case must again be remanded for verification of all periods of ACDUTRA and INACDUTRA in the Mississippi Army National Guard since March 1982.  

Additional Evidence

Since the 2015 remand additional private clinical records have been added to the record.  The majority of these consist of medical records from the Social Security Administration (SSA) and show that in the appellant's 2009 application for SSA disability benefits she reported having arthritic pain in all of her joints which began 10 to 12 years ago.  

A January 24, 2001 private clinical record shows that the appellant had had bilateral knee pain for 7 to 8 years after she was supposedly involved in a motor vehicle accident (MVA), as a result of which she had had problems ever since.  She was having problems in physical fitness tests in the National Guard.  It was suspected that she might have chondromalacia of both knees.  

A February 2001 private clinical record by Dr. C. states that the appellant had varus deformities of both knees.  X-rays revealed some medial compartment degenerative joint disease of the knees. 

An August 2001 private clinical record states that the appellant reported having a lot of difficulty with her National Guard Reserve Physical Fitness Test.  Reportedly, she had difficulty with her knees and she had previously been diagnosed with mild medial compartment degenerative joint disease (DJD).  Also in that month a physician reported having given her some restrictions for physical fitness tests concerning her military duties.  

In March 2002 Dr. D. C. executed a form for the Mississippi National Guard reporting that due to degenerative arthritis the appellant was not able to perform the standard Physical Fitness Test and was not do to any running or jogging due to degenerative changes in both knees, which was a permanent physical limitation.  

A January 2003 private treatment record noted that because the Appellant had complained of multiple joint pain, weakness, and lack of energy she had had an arthritic panel which was positive for an antinuclear antibody titer, which could be consistent with lupus or any connective tissue disorders.  A consultation with a rheumatologist was recommended.  A June 2003 clinical record states that she had been seen for bilateral knee DJD, and neck pain, but a prior work-up by a rheumatologist had been negative for any type of systemic arthritis or connective tissue disorders.  

A July 2003 private treatment record noted that the Appellant was seen for a follow up for neck pain.  She had been diagnosed with trigger points in her neck and up into the trapezium area, for which she had had therapy. 

The Appellant was issued a military Physical Profile in October 2003, by military medical personnel, due to knee, shoulder, and neck pain such as to preclude doing push-ups or runs.  

X-rays in December 2004 at the Singer River Radiology Group revealed moderately severe osteoarthritic changes in the right hip, and minimal osteoarthritic changes in both knees.  

A February 2005 nerve conduction study for evaluation of polyneuropathy was conducted of both upper and both lower extremities and revealed findings consistent with severe left median neuropathy, most likely localized to the wrist.  

A March 28, 2005 Permanent Profile, signed by Dr. R., D.P.M., for the Mississippi Army National Guard indicates that the Appellant was precluded from prolonged strenuous activity or lifting more than 50 pounds, as well as not standing, walking or marching for long periods of time, all due to her painful feet.  

A March 30, 2005 Permanent Profile, signed by Dr. H., for the Mississippi Army National Guard indicates that the Appellant was precluded from prolonged strenuous activity due to DJD and CTS.  

A June 2005 statement of Dr. D. C. shows that, in pertinent part, he had treated the Appellant since January 2001 for bilateral DJD of the knees.  She had had physical therapy, injections of cortisone, and taken nonsteroidal anti-inflammatory drugs.  As of July 2003 she was still on a restriction of no running in her National Guard Unit.  

Dr. R., a podiatrist with Foot Specialists of South Mississippi, reported in July 2005 that he had treated the Appellant since February 2004 for bilateral foot pain.  At her last visit on July 14, 2005, she was still on a permanent restriction of no running with her National Guard Unit.  

An August 2005 report from Dr. H. states that the appellant had significant degenerative arthritis of the hips and knees, as well as CTS.  

November 2005 assessments by Dr. R., a podiatrist, were that the Appellant had hammertoe deformity and contusion of the right foot 2 weeks earlier, and X-rays revealed degenerative changes in the right and the left foot.  

An undated SSA Explanation of Determination reflects that although the Appellant alleged she was unable to work due to arthritis, CTS, and disabilities of the feet, knees, hips, elbows, shoulders, and neck pain the evidence showed she had some restrictions but in light of her past work as a short order cook and security guard, her restrictions did not prevent her from performing that type of work.  

The Appellant apparently reapplied for SSA disability benefits and in that application she reported that she had become unable to work due to her disabilities in August 2005, and she had stopped working on August 28, 2005, as a food runner at a casino from 1998 to 2005, having previously worked from 1994 to 1998 as a casino security guard.  

A December 2006 report from Dr. H. shows he had seen the Veteran on several occasions from December 2004 to August 2005 and autoimmune tests had been negative but a nerve conduction study showed severe left median neuropathy most likely localized to the wrist, i.e., CTS.  X-rays in December 2004 had revealed moderately severe osteoarthritis of the right hip and minimal arthritic changes in the knees. 

A February 2007 left hip X-ray at Gulf Coast Medical Center revealed no significant degenerative changes and the impression was that the left hip was normal.  

A February 2007 report of an examination by Dr. P. shows that the Appellant reported having had problems with arthritis and her feet.  She related having had arthritic pains for the past 5 or 6 years, with pain in her fingers, knees, hips, and low back.  She related having had problems with her feet for the last 20 years.  She had been given special shoes by her podiatrist.  On examination she had normal range of motion of the shoulders, elbows, wrists, hips, knees, and ankles.  The impression was arthralgias of unclear etiology.  

A March 2007 Physical Residual Functional Capacity Assessment indicates that while a left hip X-ray was normal, X-rays of her right hip from 2 years ago showed some moderate osteoarthritis changes.  

A Medical Consultants review in March 2007 states that the Appellant, in conjunction with her SSA disability claim, had multiple allegations but no real objective findings, with a left hip X-ray being normal and there being a report of moderate osteoarthritis of the right hip in 2005, by reason of which X-rays of the right hip were requested.  

A March 2007 right hip X-ray at Biloxi Regional Medical Center was negative.  

A May 2009 clinical record of the CFHC-Biloxi Medical Center shows that the Appellant reported having had left hip pain for 5 to 8 years.  

A June 2009 State of Mississippi, Disability Determination Examination, by Dr. R. Cobb, shows that the Appellant's musculoskeletal problems dated back about 15 years.  She had been told she had osteoarthritis of the knees, hips, and low back.  After and examination the impressions were degenerative osteoarthritis and obesity.  

X-rays in June 2009 at the Singing River Hospital System revealed mild degenerative arthritis of both hips.  

In July 2009 at the Biloxi Regional Medical Center the appellant had an abscess drained from the back of her left leg.  

A December 2009 Lower Venous Survey and Vein Mapping revealed no deep venous thrombosis in the Appellant's left lower extremity.  

In July 2010 at the CFHC-Biloxi Medical Center it was reported that the Appellant had a history of a bulging disc in her neck, and tingling in her hand and arm that had been ongoing for years.  

A November 2010 record of the Biloxi Regional Medical Center shows that the Appellant reported have lower extremity neuropathy and swelling of her ankles for the last 18 months.  She had noted increased foot pins-and-needles type pain of the bottom of her feet.  She reported that the numbness and tingling began years ago, well before Hurricane Katrina in 2005.  After an examination the impressions were peripheral neuropathy and peripheral edema.  

A December 2010 notice shows that the Appellant was awarded SSA disability benefits.  A December 2010 decision of an Administrative Law Judge (ALJ) reflects that she had severe impairments consisting of bilateral hip and knee DJD, obesity, bilateral CTS, and DJD of the lumbar spine.  Clinical findings and diagnoses included severe joint pain and fatigue of the hips, knees, and back, lower extremity pain and swelling, peripheral neuropathy, and peripheral edema.  She had been disabled since April 1, 2010.  Other records also show that she had migraines and sinus infections.  

Also received since the 2015 Board remand are records establishing that in December 2016 at the Memorial Hospital at Gulfport the Appellant underwent right knee surgery with a partial lateral meniscectomy, lateral release, and chondroplasty of all three compartments.  

In light of the additional clinical records suggesting that the Veteran's problems with her knee began following an MVA, which was apparently unrelated to any military service, and the absence of clinical records relating to treatment or evaluation of any injury(ies) stemming from such an MVA, the appellant should be contacted to obtain all records relating thereto in order to have a complete clinical picture relative to all disability of her knees.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and request that she provide all information relative to any motor vehicle accident, including as a civilian, in which she incurred injury(ies) to her knees.  This should include whether or not she instituted litigation to recover damages for any such injury(ies) as well as information as to the names and addresses and the inclusive dates of hospitalization, or any private treatment or evaluation for any such injury(ies).  

All pertinent leads should be followed-up and she should be provided the requisite authorization forms to allow the RO/AMC to seek and obtain all such records.  

2.  The AOJ/AMC should contact official channels to verify the Appellant's periods of ACDUTRA and INACDUTRA with the Mississippi Army National Guard since March 1, 1982.  

Any requests to DFAS or any other agency should specifically request information relative to periods of ACDUTRA and INACDUTRA in the Mississippi Army National Guard following the Appellant's discharge from ACDUTRA on March 1, 1982, until her retirement in November 2005 [Not the period from September 24, 1981, to March 1, 1982].  See medical records referenced above in body of remand for relevant time periods. 

If practical and feasible, appropriate steps should be undertaken to obtain information from the Mississippi Army National Guard to verify all periods of ACDUTRA and INACDUTRA in the Mississippi Army National Guard following the Appellant's discharge from ACDUTRA on March 1, 1982, until her retirement in November 2005.  See medical records referenced above in body of remand for relevant time periods. 

3.  If unable to verify the Veteran's periods of ACDUTRA and INACDUTRA in the Mississippi Army National Guard following the Appellant's discharge from ACDUTRA on March 1, 1982, until her retirement in November 2005, an Administrative determination should be made setting forth the steps taken to obtain the above referenced verification and contain an explanation of why not further efforts can or will be undertaken, such as the records do not exist or that further efforts would be futile.  

The Appellant should be provided a copy of any such Administrative determination.  

4.  Thereafter, and after undertaking any additional development deemed necessary as the result of the above development to include the conduction of VA examinations to determine whether any of the claimed disabilities were incurred or aggravated during a period of ACDUTRA and INACDUTRA, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Appellant and her representative should be provided with an SSOC and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

